DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Hersbach in view of Every et al., do not specifically teach over-removing noise from the at least one sound signal in a manner that intentionally introduces increased speech distortion in the noise reduced signal (Amendment, pages 7 – 10).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 21 – 25, 28 – 34, 37, 38, 41, 42, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hersbach (US PAP 2010/0310084) in view of Zhang et al. (US PAP 2006/0293887).
As per claims 21, 30, Hersbach teaches a method/system, comprising:

However, Hersbach does not specifically teach over-removing noise from the at least one sound signal in a manner that intentionally introduces increased speech distortion in the noise reduced signal.
Zhang et al. disclose that alpha controls the extent of noise reduction such that if alpha > 1, more noise is reduced at the expense of increase speech distortion, and beta gives the minimum noise floor and provides a means to add background noise to mask the perceived residual musical noise (paragraph 61).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce noise distortion over speech distortion as taught by Zhang et al. in Hersbach, because that would help improve the signal-to-noise ratio (SNR) over the unfiltered signals (paragraph 59).

As per claims 22, 32, Hersbach in view Zhang et al. further disclose generating the noise-reduced signal comprises: using a signal to noise ratio-based method to over-

As per claims 23, 33, Hersbach in view Zhang et al. further disclose generating the noise-reduced signal comprises: using a spectral subtraction process to over-remove the noise from the at least one sound signal (“alpha is made frequency-dependent such that different amounts of noise are removed for different frequencies; Zhang et al.; paragraph 66).

As per claims 24, 34, Hersbach in view Zhang et al. further disclose generating the noise-reduced signal comprises: using at least one of a modulation detection method, a histogram method, a sub space noise- reduction method, a reverberation noise-reduction method, or a wavelet noise-reduction method to over-remove the noise from the at least one sound signal (“sound wave”; Zhang et al.; paragraphs 61 – 66; Hersbach, paragraph 30).

As per claims 28, 37, Hersbach in view Zhang et al. further disclose generating the noise-reduced signal comprises: over-remove the noise for a full bandwidth of the at least one sound signal (“that different amounts of noise are removed for different frequencies.  Under one embodiment, this frequency dependency is formed using a linear interpolation between .alpha..sub.0 at 30 Hz and .alpha..sub.0 at 8 KHz”; Zhang et al.; paragraphs 61 – 66).



As per claim 31, Hersbach in view Zhang et al. further disclose that an array of electrodes configured to be implanted in the recipient; and a stimulator unit configured to generate, based on the at least one control signal, one or more stimulation signals for delivery to the recipient via one or more of the electrodes (Hersbach; paragraphs 27, 32 – 37).

As per claim 41, Hersbach in view Zhang et al. further disclose over-remove the noise from the at least one sound signal removes more noise from the at least one sound signal than would be removed by a method maximizing retention of speech in the at least one sound signal (“the performance and configuration of the noise cancellation system can be defined on a frequency by frequency basis in each frequency sub-band so as to achieve maximum signal to noise ratio (SNR).  The choice of configuration in each sub band can come under automatic control, or be dependent on, for example, the acoustic signal received by microphones 206, the detected sound environment”; Hersbach; paragraph 77; Zhang et al. paragraphs 61 - 66).


As per claim 44, Hersbach in view Zhang et al. further disclose the noise-reduced signal retains a relatively low fraction of speech content in the at least one sound signal (“predominate noise components (such as bone-conducted sounds) have been removed.”; Hersbach; paragraphs 43, 77; Zhang et al. paragraphs 61 - 66).

5.	Claims 26, 27, 35, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hersbach (US PAP 2010/0310084) in view of Zhang et al. (US PAP 2006/0293887); and further in view of Every et al. (US PAP 2012/0027218).
As per claims 26, 35, Hersbach in view Every et al., generating a signal-to-noise ratio (SNR) estimate for at least one component of the at least one sound signal; and determining a gain level corresponding to the at least one component of the at least one sound signal by using a first gain function to process the SNR estimate, wherein the first gain function varies with the SNR estimate.
Every et al., disclose that Noise reduction can include applying a modifier, such as a multiplicative gain mask generated in the analysis path sub-system 320, or by subtracting components from the sub-band signals.  The noise reduction may reduce 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a gain level as taught by Zhang et al. in Hersbach, because that would help provide an improved noise suppression system for processing audio signals (paragraph 7).

As per claim 27, 36, Hersbach in view Zhang et al. and further in view of Every et al., further disclose that for an SNR estimate within a first range, at least a portion of the first gain function lies in a region bounded by a second gain function and a third gain function (“The values of the gain mask output from mask generator module 308 are time and sub-band signal dependent and optimize noise reduction on a per sub-band basis.  The noise reduction may be subject to the constraint that the speech loss distortion complies with a tolerable threshold limit.”; Every et al., paragraphs 32, 56).

6.	Claims 43, 45 , and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hersbach (US PAP 2010/0310084) in view of in view of Zhang et al. (US PAP 2006/0293887); and further in view of Pederson et al., (US PAP 2009/02020901).
As per claims 43, 45, Hersbach in view Zhang et al. do not specifically teach the threshold level comprises a signal-to-noise threshold of approximately +5 dB; 
Pederson et al., disclose that it is an advantage of this embodiment that the direction-dependent time-frequency mask is binary, because it makes it possible to perform and simplify the assignment of the time-frequency coefficients as either belonging to the target source or to a noise/interferer source.  Hence, it allows a simple binary gain assignment, which may improve speech intelligibility for the hearing aid user, when applying the gain to the signal which is presented to the listener… a criterion different from the "0 dB SNR" may also provide the same major improvement in speech intelligibility for the hearing aid user.  E.g. a criterion of 3 dB means that the level of the target has to be 3 dB higher than the noise (paragraphs 39, 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set a SNR threshold and use binary mask as taught by Pederson et al., in Hersbach in view of Zhang et al., because that would help improve the signal-to-noise ratio (SNR) over the unfiltered signals (Zhang et al., paragraph 59).

As per claim 46, Hersbach in view Zhang et al. and further in view of Pederson et al., further disclose the gain application threshold is above about 0 dB and up to about 15 dB (“providing a binary mask, interpretation and/or decision about what 0 and 1 mean may be performed.  0 and 1 may be converted to a level measured in dB, such as a level enhancement, e.g. in relation to a level measured previously.”; Pederson et al. paragraphs 39, 43).

Allowable Subject Matter
7.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 25, neither Hersbach nor Zhang et al. nor Pederson et al. nor Every et al. teach or suggest determining when a noise level of the at least one sound signal is greater than a threshold level; over-removing the noise from the at least one sound signal only when the noise level is greater than the threshold level.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Benesty et al. tech a system and method for single-channel speech noise reduction.  Doclo et al. teach method and device for noise reduction.  Kremer et al. teach method for auditory based noise reduction and an apparatus for auditory based noise reduction
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658